Morris, J.
(concurring) — To my mind, this case is a very simple one. Accepting defendant’s theory that plaintiff was not employed in the condemnation proceedings, but only acted in the settlement of the controversy between Hollowell and the school district as to the price to be paid for the land, an attorney can render services to a client in obtaining an amicable adjustment of values of land to be taken in a condemnation proceeding just as much as he can in some legal proceeding, if the client desires his services for that purpose; and no provision of the statute of frauds prevents a recovery for such services. It is immaterial whether Hollowell was authorized to employ an attorney or not. He did employ one and the defendant accepted the benefit of the attorney’s services and thus ratified Hollowell’s act. A subsequent ratification is equal to an original employment. So, upon any theory, *453judgment must go for plaintiff for the value of his services. For these reasons, I concur in the direction of judgment in favor of plaintiff.